Citation Nr: 0718536	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  98-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318, based on entitlement to 
a total disability rating for a continuous period of at least 
10 years prior to death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to May 
1948.  His death occurred in June 1997.  The appellant in 
this matter is the veteran's surviving spouse.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The purposes of 
such remand were to furnish the appellant notice of the legal 
authority governing her dependency and indemnity compensation 
(DIC) claim under 38 U.S.C.A. § 1318 and, once that occurred, 
to afford her an opportunity to provide argument in support 
of her entitlement to the requested benefit.  Following the 
completion by the AMC and RO of the actions sought by the 
Board, the case was returned to the Board for further 
appellate review.  

In May 2007, the appellant moved the Board to advance her 
appeal on the Board's docket.  Such motion was granted later 
in May 2007, and expedited consideration of her appeal has 
followed.  


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1997.  

2.  During the veteran's lifetime, service connection was 
established for residuals of a fracture of the left tibia and 
fibula, with atrophy and shortening of the leg, evaluated as 
60 percent disabling; partial absence of the right fibula, 
evaluated as 20 percent disabling; residuals of a gunshot 
wound of the left chest, evaluated as 20 percent disabling; 
incomplete paralysis of the left ulnar nerve, due to a 
gunshot wound of the left forearm, evaluated as 20 percent 
disabling; degenerative changes of the lumbosacral spine, 
evaluated as 10 percent disabling; symptomatic scars from a 
graft site, evaluated as 10 percent disabling; and 
osteomyelitis of the left tibia, evaluated as 0 percent 
disabling.  A combined disability evaluation of 90 percent 
had remained in effect since March 1984.  

3.  Prior to his death, the veteran had also been receiving 
special monthly compensation under 38 U.S.C.A. § 1114(k) and 
38 C.F.R. § 3.350(a) on account of the loss of use of one 
foot from May 1948.  

4.  Following his death, the appellant, by rating decision of 
the RO in June 2002, was found to be entitled to a total 
disability evaluation for compensation based on individual 
unemployability (TDIU), for purposes of accrued benefits, 
effective from September 1996, and entitlement to service 
connection for the cause of the veteran's death was denied by 
a final decision of the Board in September 2002.  

5.  The veteran was not evaluated as totally disabled from a 
service-connected disability for ten continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously after his discharge from service in May 
1948 for a period of not less than five years immediately 
preceding death.


CONCLUSION OF LAW

The criteria for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.22, 20.1106 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is noted that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
became law in November 2000, and was thereafter codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2006).  The VCAA has also been the 
subject of various holdings of Federal courts.  

In this appeal, the RO and AMC notified the appellant of the 
information and evidence needed to substantiate her claim for 
DIC under 38 U.S.C.A. § 1318, and the reason(s) for the 
denial of such claim.  She has been afforded an opportunity 
to furnish information and/or evidence in support of her 
claim; however, there is no indication that any evidence that 
bears on the claim currently under consideration remains 
outstanding.  The Board finds that no further duties to 
notify and assist are owed the appellant in connection with 
this claim.  As indicated below, this claim lacks legal 
merit; hence, the duties to notify and assist imposed by the 
VCAA are not applicable to this claim.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004). ("Because [the 
veteran] has no entitlement to [the claimed benefit], there 
is no need to address whether section 5103(a) notice was 
required and provided in this case."); see also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  Hence, the 
appellant's claim is ready for the Board's review on its 
merits.

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2006).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. 
§ 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for ten or more years immediately 
preceding death, or continuously rated totally disabling for 
at least five years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22 (2006).

In interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran would hypothetically have been 
entitled to a different decision in a service- connected 
related issue, based on evidence in the claims folder or in 
VA custody prior to the veteran's death and under the law 
then applicable, or subsequently made retroactively 
applicable.  Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
In such cases, the claimant must set forth the alleged basis 
for veteran's entitlement to a total disability rating for 
the period ten years prior to his death.  See Cole v. West, 
13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-cited cases, VA 
amended 38 C.F.R. § 3.22 (the implementing regulation for 
38 U.S.C. § 1318) to restrict the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service-connected 
disability compensation for the period of time required by 
38 U.S.C. § 1318, or would have established such right but 
for clear and unmistakable error (CUE) in the adjudication of 
a claim or claims.  65 Fed. Reg. 3388 (Jan. 21, 2000).  The 
regulation, as amended, specifically prohibited 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rule making.  

In August 2001, the Board and all VA regional offices and 
centers suspended the adjudication of claims for DIC benefits 
under the provisions of 38 U.S.C. § 1318 where the veteran 
was not rated totally disabled for a continuous period of at 
least ten years prior to death, or at least five years from 
the veteran's release from active duty, as these cases may 
involve "hypothetical entitlement."  See Chairman's 
Memorandum No. 01-01-17 (Aug. 23, 2001) (rescinded by 
Chairman's Memorandum No. 01-03-09 (Apr. 8, 2003)). 

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 
38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (Apr. 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims.  The Federal Circuit held that, 
although VA could construe the language of the two statutory 
sections to foreclose the reopening of all total disability 
claims filed during the veteran's lifetime except for CUE 
claims, VA did not address why other grounds for reopening 
closed proceedings (in addition to CUE) should not also be 
allowed.  

The Federal Circuit remanded the case for VA to explicitly 
consider the various interpretations of sections 1311 and 
1318 concerning the issue of reopening, and to make a 
rational selection among the alternatives with supporting 
explanation.  The Federal Circuit revised the stay order 
imposed in NOVA I, directing VA to process all DIC claims, 
including "hypothetical entitlement" claims, except for 
claims under 38 U.S.C. §§ 1311(a)(2) and 1318 where a 
survivor seeks to reopen a claim on the grounds of new and 
material evidence, pending further rule making proceedings.

Following this remand, VA promulgated regulations under both 
sections 1311 and 1318.  See 70 Fed. Reg. 72,211 (Dec. 2, 
2005); 38 C.F.R. § 3.10(f)(3) (2006); 38 C.F.R. § 3.22(b) 
(2006).  The new regulations interpret "entitled to 
receive" to include situations where, during the veteran's 
lifetime, the claim could have been reopened based on CUE, 
and also where reopening could have occurred based on new 
evidence "consisting solely of service department records 
that existed at the time of a prior VA decision but were not 
previously considered by VA."  38 C.F.R. § 3.22(b).  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 2006-7052, -7061 (Fed. 
Cir. 2007) (NOVA III), the Federal Circuit concluded that 
VA's interpretation of sections 1311(a)(2) and 1318 as 
allowing compensation only in circumstances where the grounds 
for reopening a veteran's claim would provide retroactive 
relief is reasonable.  Consequently, the Court affirmed the 
regulations, and also lifted the stay imposed in NOVA II on 
the processing of claims under sections 1311(a)(2) and 1318.  

The appellant was married to the veteran at the time of his 
death.  As noted above, during his lifetime, service 
connection was established for various disabilities, for 
which a combined schedular evaluation of less than 100 
percent had been assigned from March 1984 to the date of the 
veteran's death.  Entitlement to a TDIU was not established 
during the veteran's lifetime, although entitlement to a 
TDIU, for purposes of accrued benefits, was found to exist 
as of September 1996, a period of less than one year prior 
to the date of the veteran's death in June 1997.  Therefore, 
the veteran is not a "deceased veteran" for purposes of 
applying 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  
Accordingly, the appellant's claim must be denied for a lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal 
should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The record does not indicate that the appellant has 
specifically alleged that there was CUE in any final rating 
or Board decision.  As the appellant has not raised this 
issue, the Board concludes that no further action or 
consideration is warranted as to this particular portion of 
the 38 U.S.C.A. § 1318 (West 2002) analysis.

The Board acknowledges that the appellant generally argues 
that the veteran was subjected to immense pain as a result of 
his service-connected war injuries and that such pain led to 
him being overly stressed from the time he sustained those 
injuries in service.  To the extent the appellant might argue 
that service-connected disabilities rendered him totally 
disabled for at least 10 years before his death if a claim 
had been filed, such an allegation is tantamount to a 
"hypothetical claim" for entitlement, which is excluded from 
consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, the 
appellant's appeal is denied.

The Board notes that the RO received the appellant's claim 
for DIC in August 1997, and that it was not until entry of 
the Board's September 2002 remand that consideration of the 
inferred claim for § 1318 benefits was acknowledged and then 
subsequently developed and adjudicated.  At least some of the 
evolution of analysis for 38 U.S.C.A. § 1318 claims occurred 
after receipt of her claim.  However, as discussed above, the 
Federal Circuit found that the VA's actions in amending the 
regulations in question were interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
the VA's earlier interpretation of the statute, which was to 
bar "hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of rule 
making.  Id. at 1374.  Thus, to the extent there has been any 
change in the law or regulations relevant to the claim, the 
changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.

Accordingly, for the reasons stated above, the Board finds 
that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
not warranted.  




ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


